DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A3 in the reply filed on 11/30/2020 is acknowledged.
Claims 4-6 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Further, claim 19 is depending on claim 17 which is drawn to a nonelected species; therefore, claim 19 is also withdrawn from further consideration.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification lacks the support for the claimed language “tracking a signal of the target satellite in response to the code phase search range satisfying a first condition and the carrier frequency search range satisfying a second condition” in claims 1 and similarly claims 14 and 20.  In the specification, paragraph [0043] stated “…the signal of the target satellite is tracked in response to the search range of the code phase satisfying a first predetermined condition and the search range of the carrier frequency satisfying a second predetermined condition.”; paragraph [120] stated “When the search range of the carrier frequency is less than the interval of the traction range of the tracking satellite signal, it may indicate that the first condition of turning into tracking is satisfied…”; paragraph [0133] stated “When the carrier frequency search range is less than the traction range of the tracking satellite signal, it may indicate that the first condition of turning into tracking is satisfied…”; paragraph [0136] stated “…determining whether the code phase search range satisfies the first predetermined condition.”; and paragraph [0152] stated “In some embodiments, it may be possible to separately determine whether the search range of the carrier frequency satisfies the second predetermined condition based on 403, and whether the search range of the code phase satisfies the first predetermined condition based on 405 to determine whether to perform 409, that is, turning into tracking.”  Thus, it appears the first condition and the first predetermined condition in the specification are different; therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Objections
Claims 3 and 16 are objected to because of the following informalities:
Regarding claim 3, line 8 – “a first time period” needs to be changed to “the first time period”.
Regarding claim 16, line 8 – “a first time period” needs to be changed to “the first time period”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 20, it is not clear of what encompasses and is meant by the terms “a first condition” and “a second condition”.  It is unclear if such claimed language preferring to “a first predetermined condition” and “a second predetermined condition” as described in the specification or something else.
Regarding claims 3 and 16, the term “predetermined code phase” and “predetermined carrier frequency” render the claims indefinite.  It is not clear of what encompasses and is meant by the term “predetermined”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 11, it recites the limitation “the second time period” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-3, 7-16, and 20 are allowed over the prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,420,593 discloses a GPS receiver comprising a GPS downconverter, a fast acquisition unit, a GPS digital signal processor (DSP), a static random access memory (SRAM) and a temperature compensated crystal oscillator (TCXO).  The fast acquisition unit samples intermediate frequency signals from the GPS downconverter at 5.17 MHz and writes the samples to the SRAM memory.  The memory then supplies the samples back out at a rate of 10.34 MHz.  The GPS DSP is such that PRN code and code phase searches are conducted at two times the real -time transmission rate of a GPS satellite.  Once a code lock is obtained, Doppler, code, code phase and ephemeris data are stored by a GPS processor.  If lock is lost, past code phase and Doppler are projected forward in time using ephemeris and other relevant GPS satellite knowledge to constrain a new search to re-establish lock.
US 5,917,444 discloses a method for fast acquisition, in as little as 6-15 seconds, of signals from a satellite in a Satellite Positioning System (SATPS), such as GPS or GLONASS, that does not require permanent storage of satellite ephemeris information at an SATPS ground station.  This SATPS signal acquisition method can be used whenever the "new" station initially powers up or has lost lock on one or more SATPS signals that must be (re)acquired.  A reference SATPS station provides the new SATPS station with an estimated reference station location and 
US 8,242,955 discloses methods and systems for an accuracy estimator for a position fix.  In one embodiment, a solution receiver for receiving a code solution and at least one additional solution from a different solution technique is utilized.  In addition, a table of metric values comprising an associated accuracy estimate for at least one characteristic of each of the code solution and the at least one additional solution is also utilized.  A comparator compares the code solution and the at least one additional solution with the table of metric values.  In addition, a solution orderer orders the at least one additional solution above or below the code solution dependent on whether the at least one additional solution is within a pre-defined offset distance threshold.  If the at least one additional solution is outside of the distance threshold, the code solution is chosen as the final solution.

US 9,880,286 discloses a Global Navigation Satellite System (GNSS) chipset embedded within the cellular device is accessed.  The GNSS chipset calculates raw pseudoranges.  The raw pseudoranges are extracted from the GNSS chipset for processing elsewhere in the cellular device outside of the GNSS chipset.  A position fix is determined based on the raw pseudoranges.  Locally measured cellular device movement information is obtained from at least one sensor that is in a known physical relationship with the cellular device.  The locally measured cellular device movement information is applied to the position fix.
US 2020/0081131 discloses method and system for providing a satellite correction signal with a warm start.  In one embodiment during a warm-start mode, an estimator estimates a satellite correction signal based on satellite orbit data, satellite clock data, and satellite bias correction data derived from stored received raw satellite signal measurements.  A data source selector seamlessly switches a measurement data source from the stored received raw satellite signal measurements to live, real-time raw satellite signal measurements if or when a respective measurement time tag of a last-processed one of the stored received satellite signal measurements approaches or reaches the current time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646